We affirm. Whether a claimant had good cause to leave employment is a factual determination within the province of the Board and its decision will not be disturbed when supported by substantial evidence (see Matter of Mkhitaryan [Commissioner of Labor], 86 AD3d 888, 888 [2011]; Matter of Heller [Paragon Motors of Woodside, Inc. — Commissioner of Labor], 83 AD3d 1229, 1229 [2011]). Here, the employer testified that claimant called in several hours before his scheduled shift and, upon reporting that he had transportation problems, claimant was offered a ride to the job site, but declined. Thereafter, *1010claimant did not report to work and failed to return calls that evening or in the days to follow. Claimant’s contentions that he was never offered a ride and that he was told that if he did not show for work he would be fired raised credibility questions to be resolved by the Board (see Matter of Zaydman [Roman Roytberg, Inc., P.C. — Commissioner of Labor], 87 AD3d 1192, 1193 [2011]; Matter of Morar [JSB Props., LLC — Commissioner of Labor], 86 AD3d 887, 888 [2011]). Under these circumstances, substantial evidence supports the Board’s determination that claimant voluntarily left his employment without good cause (see Matter of Cruse [Commissioner of Labor], 20 AD3d 841, 842 [2005]; Matter of Richards [Commissioner of Labor], 303 AD2d 821, 822 [2003]).
Lahtinen, J.R, Spain, Kavanagh, McCarthy and Egan Jr., JJ, concur. Ordered that the decision is affirmed, without costs.